IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 20699

                        In the Matter of PATRICK GEORGE COPLEY,
                                        Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on April 1, 2019, addressed to the Clerk of the
Appellate Courts, respondent Patrick George Copley, an attorney admitted to the practice
of law in the state of Kansas, voluntarily surrendered his license to practice law in
Kansas, pursuant to Supreme Court Rule 217 (2019 Kan. S. Ct. R. 267).


       At the time the respondent surrendered his license, two disciplinary complaints
were pending with the Disciplinary Administrator alleging violations of Kansas Rules of
Professional Conduct 1.3 (2019 Kan. S. Ct. R. 298) (diligence), 1.4 (2019 Kan. S. Ct. R.
299) (communication), 1.7 (2019 Kan. S. Ct. R. 308) (conflict of interest), 1.15 (2019
Kan. S. Ct. R. 334) (safekeeping property), 1.16 (2019 Kan. S. Ct. R. 339) (termination
of representation), and 8.4 (2019 Kan. S. Ct. R. 387) (professional misconduct).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Patrick George Copley be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to practice law
are hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Patrick George Copley from the roll of attorneys licensed to practice law in Kansas.


                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2019 Kan. S. Ct. R. 268).


       Dated this 9th day of April, 2019.




                                             2